Matter of Umoja v Green (2014 NY Slip Op 06207)
Matter of Umoja v Green
2014 NY Slip Op 06207
Decided on September 17, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 17, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-06372	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Piru Umoja, petitioner, 
vDesmond Green, etc., respondent.
Piru Umoja, Attica, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael A. Berg of counsel), for respondent.
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Desmond Green, a Justice of the Supreme Court, Richmond County, to determine a motion pursuant to CPL 440.10 in the criminal action entitled People v Umoja , commenced in the Supreme Court, Kings County, under Indictment No. 107/05, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the Supreme Court, Kings County, dated August 15, 2014.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court